Case: 17-20774      Document: 00514602579        Page: 1     Date Filed: 08/16/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-20774                          August 16, 2018
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JOSUE ROMERO-PEREZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:17-CR-43-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Josue Romero-Perez has moved for



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20774   Document: 00514602579     Page: 2   Date Filed: 08/16/2018


                                No. 17-20774

leave to withdraw and has filed a brief under Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Romero-
Perez has not filed a response. We have reviewed counsel’s brief and the rele-
vant portions of the record. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion to withdraw is GRANTED, counsel is excused from further responsibil-
ities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2